Citation Nr: 0309785	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  99-13 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness.  

2.  Entitlement to an initial disability rating greater than 
10 percent for left knee traumatic arthritis.  

3.  Entitlement to a compensable initial disability rating 
for right knee Osgood-Schlatter disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and H. H.
ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from May 1987 to May 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (VAMROC) in Cheyenne, Wyoming.

The Board issued a decision in May 2002 in which it disposed 
of a number of issues on appeal and notified the veteran that 
it deferred action on the issues listed above pending 
additional development.  The case is now ready for final 
appellate review.  


REMAND

Pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002), the Board undertook development on the issues of 
increased initial disability ratings for the veteran's 
service-connected right and left knee disabilities listed 
above.  Specifically, a VA medical examination was 
accomplished in October 2002 and VA medical records were 
obtained.  However, following completion of development but 
before the case came before the Board for final appellate 
review, the U.S. Court of Appeals for the Federal Circuit 
(Court of Appeals) issued its decision in Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir., May 1, 2003).  In that decision, the 
Court of Appeals invalidated 38 C.F.R. 
§ 19.9(a)(2) as inconsistent with 38 U.S.C.A. § 7104 (West 
2002) insofar as, in conjunction with 38 C.F.R. § 20.1304 
(2002), it allowed the Board to obtain evidence and decide an 
appeal considering that evidence when it was not considered 
by the Agency of Original Jurisdiction (AOJ) and when no 
waiver of AOJ consideration was obtained.  Because of this 
Court action, the Board has no jurisdiction to adjudicate 
this appeal prior to consideration of the new evidence by the 
VAMROC.  A remand is required in order to accomplish VAMROC 
consideration.

The May 2002 Board decision noted that it was deferring 
action on the claim for service connection for headaches.  
The VAMROC denied service connection for headaches in the May 
1999 rating decision.  The veteran timely perfected an appeal 
of that denial by submission of a notice of disagreement in 
June 1999 and, after receipt of the statement of the case, a 
substantive appeal in August 1999.  In an associated August 
1999 statement, the veteran requested a personal hearing at 
the VAMROC.  The hearing was ultimately scheduled for 
September 2000.  In a September 2000 statement, the veteran 
requested that the hearing be cancelled pending consideration 
of evidence not yet addressed.  He added that, if the 
decision was unchanged, he wanted the hearing to be 
rescheduled.  After the VAMROC issued the statement of the 
case, it received additional VA medical evidence, which 
included treatment records pertaining to headaches.  The 
VAMROC has not issued a supplemental statement of the case.  
In addition, the veteran's request for a personal hearing was 
not rescheduled.  A remand is required in order to satisfy 
the veteran's due process rights.  See 38 C.F.R. §§ 3.103 
(right to a hearing), 19.31 (when the RO must provide a 
supplemental statement of the case).      

Accordingly, the case is REMANDED for the following action:

1.  The VAMROC should schedule the 
veteran for a personal hearing at the 
VAMROC, if still desired by the veteran.  

2.  The VAMROC should readjudicate the 
veteran's claims for service connection 
for headaches, to include as due to 
undiagnosed illness, for an initial 
disability rating greater than 10 percent 
for left knee traumatic arthritis, and 
for a compensable initial disability 
rating for right knee Osgood-Schlatter 
disease.  If the disposition of either 
claim remains unfavorable to the veteran, 
the RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
remand is comply with the holding of the Court of Appeals in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003) and to 
preserve the veteran's due process rights.  The Board 
intimates no opinion as to the ultimate outcome of the 
appeal.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


